Citation Nr: 0535060	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-14 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for cartilage 
damage of the left knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for cartilage and 
ligament damage of the right knee, postoperative, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1992 to August 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 2004, the veteran, sitting at the RO, testified at 
a hearing via video conference with the undersigned, sitting 
at the Board's central office in Washington, D.C.  

This matter was previously remanded by the Board in January 
2005.  


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the 
objective medical evidence of record reflects arthritic 
changes have been found in both knees.  

2.  Flexion of the left knee and right knee to less than 45 
degrees and extension to no less than 10 degrees, even when 
considering flare-ups, has not been demonstrated.

3.  The overall objective medical findings reveal no more 
than moderate subluxation or lateral instability of the right 
knee.

4.  The overall objective medical findings reveal no more 
than slight subluxation or lateral instability of the left 
knee.

5.  The medical issues relating to the claims of increased 
ratings for right and left knee disorders do not involve such 
complexity or controversy as to warrant an independent 
medical opinion.


CONCLUSIONS OF LAW

1.  Resolving the doubt in the veteran's favor, the schedular 
criteria for a separate, additional 10 percent evaluation for 
cartilage damage of the left knee resulting in arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

2.  Resolving the doubt in the veteran's favor, the schedular 
criteria for a separate, additional 10 percent evaluation for 
cartilage and ligament damage, right knee, postoperative, 
resulting in arthritis, have been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2005).

3.  The schedular criteria for an evaluation in excess of 20 
percent for ligament and cartilage damage of the right knee 
due to subluxation or instability have not been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2005).

4.  The schedular criteria for an evaluation in excess of 10 
percent for cartilage damage of the left knee due to 
subluxation or instability have not been met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5257 (2005).

5.  An independent medical opinion is not warranted.  
38 U.S.C.A. § 7109; 38 C.F.R. § 3.328, 20.901 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  After reviewing the claims folder, 
the claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The discussions in the November 
2002 rating determination, the April 2003 and May 2004 
statements of the case, and the July 2004 and June 2005 
supplemental statements of the case informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in July 2002, June 2004, 
and January 2005 letters, the veteran was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the July 2002 VCAA letter was sent to the 
appellant prior to the November 2002 rating determination.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the RO's January 2005 letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(All the notice documents must be read in the context of 
prior, relatively contemporaneous RO communications.)

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations and that all VA and 
private treatment records have been obtained.  Moreover, the 
veteran appeared at a hearing before the undersigned in 
August 2004.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

II. Factual Background and Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

In VAOPGCPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under DC 
5260 or DC 5261, separate evaluations might be assigned for 
arthritis with limitation of motion and for instability.  
However, the VA General Counsel further stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2005).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2005).

A review of the record reveals that the veteran requested an 
increased evaluation for his right and left knee disabilities 
in August 2001.

In support of his claim, the veteran submitted an August 2001 
report from his private physician, G. B., M.D., an orthopedic 
surgeon.  The veteran was noted to have complaints of right 
greater than left knee pain.  The veteran reported that his 
knee had become progressively more unstable over the years.  
He noted that it was at the point where it was symptomatic if 
he tried to twist or pivot, which Dr. B. indicated would 
classify him in an instability pattern with activities of 
daily living.  

Physical examination revealed full range of motion for the 
knees.  The veteran had positive Lachman, positive pivot 
shift, and positive anterior drawer testing, for the right 
knee.  He had negative posterior drawer sign.  There was no 
varus or valgus instability in full or 30 degrees of flexion.  
The patellofemoral joint showed some mild crepitus with 
minimal discomfort or apprehension.  A diagnosis of complete 
instability of the right knee with rupture of the anterior 
cruciate ligament repair (ACL) was rendered.  ACL 
reconstruction was recommended for the right knee to provide 
stability.  A history of osteoarthritis, thought to be post-
traumatic, was also noted.  

A magnetic resonance image (MRI) of the veteran's right knee 
performed in December 2001 revealed postoperative changes 
from ACL construction with no evidence of rupture in the 
surgical graft or of the other supporting ligaments of the 
knee.  

A July 2002 X-ray of the right knee revealed a well 
corticated ossific density which appeared to lay within the 
joint spaces of the right knee and most likely represented a 
loose body.  This could predispose osteoarthritis and it 
could also represent a synovial osteochondroma.  A definite 
site of an osteochondral fracture was not visualized.  

At the time of a July 2002 VA examination, the veteran 
complained of a worsening of his symptoms when going up 
stairs.  When going down stairs, his knee would crack.  He 
also had heat and pain in his knees at night, worse on the 
right side.  The veteran stated that his symptoms worsened 
with the cold weather.  He had worsening symptoms with quick 
turning while ambulating or when doing mild running.  The 
veteran stated that when he had shearing pain in the knee he 
was unable to move and had to sit and rest.  The veteran 
reported multiple episodes of falling down.  

Physical examination revealed range of motion from 0 to 110 
degrees on the right with pain at 90 degrees and from 0 to 
135 degrees on the left.  Medial and collateral ligaments 
were intact and lateral.  Anterior and posterior cruciate 
ligaments were positive for Lachman sign in the right and 
negative in the left.  McMurray test was negative.  A 
diagnosis of failed anterior cruciate ligament repair was 
rendered.  

Along with his May 2003 substantive appeal, the veteran 
submitted photocopies of an October 2001 private treatment 
record where he was noted to have severe instability of the 
right knee and a May 2003 private treatment note where the 
veteran's right knee was found to have a positive pivot 
shift, anterior drawer and anterior Lachman.  

Also of record are treatment records from E.P.L., D.O., dated 
from July 2003 to June 2004.  At the time of a July 2003 
visit, the veteran reported having popping in his left knee, 
which hurt along the medial joint line.  Physical examination 
revealed that the veteran had range of motion from 0 to 145 
degrees in both his left and right knee.  The left knee 
ligaments were stable to stress testing and there was some 
tenderness to palpation over the medial joint line.  There 
was no effusion. With regard to the right knee, Lachman's 
testing revealed a hint of anterior laxity.  Pivot shift test 
revealed a hint of posterior lateral corner laxity.  There 
was no swelling of either extremity.  Diagnostic imaging 
revealed inner substance degenerative change in the posterior 
third of the medial meniscus in the left knee.  A MRI of the 
right knee revealed ACL construction with graft intact.  
There were no other signs of abnormality.  Diagnoses of left 
knee pain, rule out symptomatic medial meniscal tear; and 
status post ACL construction right knee, rule out mild graft 
laxity versus occult intraarticular pathology, were rendered.

In September 2003, the veteran underwent arthroscopic surgery 
on his left knee.  At the time of an October 2003 outpatient 
visit to Dr. L., the veteran was noted to have some 
ecchymosis around his knee which was resolving.  There was no 
knee effusion and the veteran had full extension and flexion 
to 120 degrees.  

In a November 2003 treatment record, the veteran was noted to 
have full extension and flexion to 135 degrees for his left 
knee.  It was noted that the veteran had had a thickened 
synovium and some degenerative joint disease of his left knee 
at the time of the September 2003 surgery.  A diagnosis of 
status post two months scope debridement left knee, doing 
well, was rendered.  

An X-ray of the veteran's right knee performed by VA in 
December 2003 revealed mild to moderate joint space narrowing 
within the possibility of medial meniscal damage.  

At the time of a May 2004 VA examination, the veteran 
reported that he had pain and occasional stiffness in his 
right knee.  He also noted that he had been told that he had 
arthritic changes.  The veteran did not report having any 
flare-ups of pain.  He did not use crutches, braces, a cane, 
or corrective shoes.  There were no episodes of dislocation 
or recurrent subluxation.  There was no inflammatory 
arthritis.  The veteran stated that the primary problem he 
had was with steps.  

Physical examination revealed that the veteran had range of 
motion for his right knee from 0 to 102 degrees and from 0 to 
124 degrees for his left knee.  The examiner noted that the 
veteran had a 15-20 percent loss of motion with repetitive 
motion.  The veteran stated that he more pain in his right 
knee than his left.  The veteran noted no flare-up pain.  
There was no edema, effusion, instability, weakness, 
tenderness, heat, abnormal movements, or guarding of either 
knee.  There was no inflammatory arthritis.  As to stability, 
both the medial and lateral collateral ligaments of both 
knees were within normal limits.  The anterior and posterior 
cruciate ligaments of both knees using Lachman's and 
posterior drawer tests were negative.  X-rays of the right 
knee showed evidence of ACL operative procedure and some 
little bodies within the joints.  X-rays of the left knee 
were within normal limits.  With regard to the right knee, 
diagnoses of status post meniscectomy and status post 
anterior cruciate ligament repair with moderate degenerative 
changes and osteochondritis dissecans were rendered.  

During his August 2004 hearing, the veteran testified that it 
was his belief that he should be granted a separate 
evaluation for arthritis of both knees.  He indicated that he 
took 5 milligrams of Percocet every four hours to deal with 
the pain.  The veteran stated that he did not agree with the 
physician's findings that he had no effusion, edema, 
instability, weakness, or recurrent subluxation.  He reported 
that he had arthritic symptoms, clicking, popping, 
instability, and swelling of his knees.  He noted that going 
up and down stairs was challenging.  He testified that 
several physicians had told him that he was going to have 
pain and that he would have to live it.  The veteran reported 
that his right knee was worse than his left knee.  He also 
complained about the thoroughness of the May 2004 VA 
examination.  The veteran stated that the range of motion for 
his left and right knee was about the same.  He indicated 
that the damp weather affected his knees and caused him to 
move to Las Vegas.  

At the time of a December 2004 VA examination, the veteran 
reported having constant aching pain in his right knee which 
he rated as 5/10.  He noted that his right knee was weak and 
that it occasionally gave way.  He also indicated that his 
right knee was constantly swollen.  There was no locking and 
he did not wear a brace.  The veteran also reported having 
constant aching pain in his left knee which he rated as 4-
5/10.  He indicated that the pain limited motion on the left.  
He stated that his left knee was weak but noted that it 
rarely gave way.  The veteran had frequent left knee clicking 
but did not wear a brace on his left knee.  He stated that 
his knee pain was stable without flare-ups.  There was no 
dislocation or subluxation of either knee.  The veteran 
reported that he was able to do all activities of daily 
living.  

Physical examination revealed that he walked with a normal 
gait without any assistive devices.  The veteran could walk 
on his toes and heels.  He performed squatting without 
difficulty.  Examination of the right knee revealed a normal 
appearance without swelling.  There was a well-healed 3.5 
inch scar over the anterior aspect of the knee extending just 
towards the patella to the proximal tibia, in addition to the 
arthroscopic scars, all of which were well healed without 
inflammation or tenderness.  The right knee had normal pain 
free range of motion against resistance from 0 to 140 
degrees.  The medial and lateral collateral ligaments were 
intact to varus and valgus stress.  There was a 1+ positive 
drawer sign and a normal posterior drawer sign.  Lachman's 
and McMurray's tests were negative and there was no 
intraarticular effusion.  There was also no redness about the 
knee. 

The left knee had well-healed arthroscopic scars and no 
intraarticular effusion.  The left knee had normal 100 
percent pain free range of motion against strong resistance, 
flexing from 0 to 140 degrees without pain.  The veteran had 
1+ positive anterior drawer sign with a normal posterior 
drawer.  McMurray and Lachman testing were normal.  There was 
no tenderness about the left knee.  

X-rays of the right knee revealed normal ligament 
reconstruction.  There was no fracturing or osteoporosis of 
the right knee.  There was a possible rounded calcified loose 
body within the intercondylar notch of the right knee.  There 
were no osteoarthritic changes.  X-rays of the left knee were 
normal showing no fractures, osteoarthritis, osteoporosis, or 
calcified intraarticular loose body.  Diagnoses of right knee 
status post anterior cruciate ligament reconstruction with 
possible calcified intraarticular loose body without 
neurological deficit and left knee status partial medial 
meniscectomy with residual mild anterior cruciate ligament 
deficiency were rendered.  

As to the issue of whether the veteran currently has 
arthritis in his knee joints, the Board notes that there have 
been varying opinions as to whether the veteran currently has 
arthritis of the knee joints.  As at least one VA examiner 
has indicated that the veteran has arthritis of the right 
knee joint which was confirmed by X-ray and, as an MRI of the 
veteran's left knee revealed degenerative changes of the left 
knee, the Board will resolve reasonable doubt in favor of the 
veteran and find that he currently has arthritis of the knee 
joints.  As such, a separate, additional, 10 percent 
disability evaluation is warranted under DC 5003-5010, for 
each knee.  

However, an evaluation in excess of 10 percent for left or 
right knee arthritis is not warranted.  As noted above, for a 
10 percent under Diagnostic Code 5260, flexion must be 
limited to 45 degrees.  Diagnostic Code 5261 provides for a 
10 percent rating where extension is limited to 10 degrees.

The Board notes that at the time of a July 2002 VA 
examination, the veteran had range of motion from 0 to 110 
degrees for the right knee and 0 to 135 degrees for the left 
knee.  At the time of a July 2003 visit, the veteran had 
range of motion from 0 to 145 degrees for his right and left 
knee.  In September 2003, the veteran was found to have range 
of motion from 0 to 120 for the left knee.  In November 2003, 
range of motion for the left knee was from 0 to 135 degrees.  
At the time of the veteran's May 2004 VA examination, he was 
found to have the range of motion for the right knee from 0 
to 102 degrees and range of motion for the left knee from 0 
to 124 degrees.  Finally, at the time of the veteran's 
December 2004 VA examination, he was noted to have range of 
motion for both the right and left knee from 0 to 140 
degrees, which was described as pain free. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  See DeLuca v. Brown, supra.  The 
veteran is competent to report that he is worse or entitled 
to a higher evaluation.  Moreover, the Board notes that the 
veteran has reported having knee pain at the time of every VA 
examination.  However, at the time of the veteran's May 2004 
VA examination, repetitive motion was noted to only decrease 
the veteran's range of motion by 15 to 20 percent.  Even a 
reduction of range of motion by 15 to 20 percent, as it 
relates to flexion, would not equate to flexion being limited 
to 45 degrees.  There has been no demonstration of limitation 
of extension shown at any time.  As such, even when 
considering the limitation of motion caused by fatigue, 
weakness, and flare-ups, neither the actual range of motion 
nor the functional limitation warrants an evaluation in 
excess of 10 percent for limitation of motion based upon the 
appropriate codes governing limitation of motion.

With regard to Diagnostic Code 5257, concerning subluxation 
or lateral instability, as it relates to the right knee, the 
Board notes that in his August 2001 report, Dr. B. indicated 
that the veteran had complete instability of the right knee.  
However, at the time of the veteran's July 2002 VA 
examination the medial and collateral ligaments were intact 
and McMurray's test was negative.  The veteran did have 
positive Lachman signs for the anterior and posterior 
cruciate ligaments.  At the time of a July 2003 visit, the 
veteran had only a hint of anterior and lateral corner 
laxity.  In addition, at the time of the May 2004 VA 
examination, there was no instability or weakness noted.  
Lachman and posterior drawer testing were negative.  
Moreover, at the time of his December 2004 VA examination, 
the veteran indicated that his right knee would only 
occasionally give way.  Medial and lateral collateral 
ligaments were intact to varus and valgus stress and Lachman 
and McMurray's tests were negative.  Posterior drawer sign 
was positive at 1+.  X-rays taken of the right knee at that 
time revealed normal ligament construction.   

While the Board notes that the veteran was reported to have 
severe instability of his right knee in October 2001, all 
subsequent examinations revealed no more than mild to 
moderate instability or subluxation of the right knee.  Based 
upon the overall objective medical findings, the Board is of 
the opinion no more than moderate instability or subluxation 
has been shown.  A 30 percent evaluation is not warranted as 
the overall objective medical evidence of record does not 
reveal severe instability or subluxation such as to warrant 
an increased rating under Diagnostic Code 5257. 

With regard to the left knee, the Board notes that at the 
time of the veteran's July 2002 VA examination, the medial 
and collateral ligaments were intact and Lachman and McMurray 
testing were negative.  At the time of a July 2003 visit, the 
veteran's left knee ligaments were stable to stress testing.  
At the time of the veteran's May 2004 VA examination, the 
medial and collateral ligaments were found to be within 
normal limits and Lachman and posterior drawer testing was 
negative.  Finally, at the time of his December 2004 VA 
examination, the veteran indicated that his left knee rarely 
gave way.  There was no dislocation or subluxation of the 
left knee.  Moreover, the medial and lateral collateral 
ligaments were intact to varus and valgus stress and Lachman 
and McMurray's tests were negative.  The veteran was noted to 
have only a 1+ positive anterior drawer sign.  X-rays of the 
left knee did not reveal any fractures.  Based upon the 
overall objective medical findings, the Board is of the 
opinion that no more than slight instability or subluxation 
has been shown.  As such, no more than a 10 percent 
disability evaluation would be warranted under Diagnostic 
Code 5257.  

As noted above, in evaluating a service-connected disability 
involving a joint, the Board must adequately consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, supra. However, even 
with consideration of the factors set forth under DeLuca, 
higher evaluations for the left and right knees would not 
result for the veteran in this case, because he is receiving 
the appropriate schedular evaluation, even considering his 
complaints of pain and weakness, under DC 5257.  In short, 
the evidence of record is consistent with the 20 and 10 
percent evaluations noted, and no more, for the veteran's 
service- connected right and left knee disabilities, 
respectively, under DC 5257.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

The veteran has requested that an independent medical opinion 
be obtained with respect to the claims for increased 
evaluations for left and right knee disorders.  An 
independent medical opinion may be obtained where the medical 
issues relating to the claim involve such complexity or 
controversy to warrant such an opinion.  38 U.S.C.A. § 7109; 
38 C.F.R. §§ 3.328, 20.901.  In the present case, claims for 
increased ratings do not raise a complex or controversial 
medical issue.  The multiple VA examinations of record 
provide sufficient medical evidence from which the Board may 
render a fair and impartial decision.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected left or right knee disorders have 
resulted in frequent periods of hospitalization.  Moreover, 
there have been no objective medical findings that the 
veteran's left or right knee disorder markedly interferes 
with his employment.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).










ORDER

A separate, additional, 10 percent evaluation for arthritis 
of the right knee as a result of cartilage and ligament 
damage, right knee, postoperative, is granted subject to 
regulations governing monetary benefits.

An evaluation in excess of 20 percent for right knee 
instability as a result of cartilage and ligament damage, 
right knee, postoperative, is denied.  

A separate, additional 10 percent evaluation for arthritis of 
the left knee as a result of cartilage damage of the left 
knee, is granted subject to regulations governing monetary 
benefits

An evaluation in excess of 10 percent for left knee 
instability as a result of cartilage damage to the left knee 
is denied.  




	                        
____________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


